If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 19, 2019
              Plaintiff-Appellee,

v                                                                 No. 338889
                                                                  Wayne Circuit Court
JAMAR WALKER,                                                     LC No. 16-002600-01-FC

              Defendant-Appellant.


Before: JANSEN, P.J., and BECKERING and O’BRIEN, JJ.

BECKERING, J. (concurring).

       I concur in the result only.


                                                           /s/ Jane M. Beckering